FILED
                                                           United States Court of Appeals
                                                                   Tenth Circuit

                                                                  July 16, 2010
                   UNITED STATES COURT OF APPEALS
                                                Elisabeth A. Shumaker
                                                                   Clerk of Court
                                 TENTH CIRCUIT


 MICHAEL A. CAMPBELL,

       Petitioner - Appellant,
                                                        No. 10-6084
 v.                                              (D.C. No. 09-CV-00174-C)
                                                        (W.D. Okla.)
 RANDALL WORKMAN, Warden,

       Respondent - Appellee.


                             ORDER
              DENYING CERTIFICATE OF APPEALABILITY


Before KELLY, McKAY, and LUCERO, Circuit Judges.


      Petitioner-Appellant Michael Campbell, a state inmate proceeding pro se,

seeks a certificate of appealability (“COA”) allowing him to appeal the district

court’s denial of his petition for a writ of habeas corpus. Mr. Campbell fails to

make “a substantial showing of the denial of a constitutional right.” 28 U.S.C.

§ 2253(c)(2). Therefore, we deny his request for a COA, and dismiss the appeal.

      In 2005, an Oklahoma state jury convicted Mr. Campbell of trafficking in

illegal drugs. COA Br. at 2. Mr. Campbell received a sentence of 100 years’

imprisonment. Id. The Oklahoma Court of Criminal Appeals denied relief to Mr.

Campbell on direct appeal and on post-conviction relief. Id. at 2-3.

      Mr. Campbell filed this habeas petition under 28 U.S.C. § 2254, asserting
eleven grounds for relief: (1) drug evidence presented at trial in violation of the

Fourth Amendment; (2) denial of his constitutional right to present a defense; (3)

prosecutorial misconduct; (4) erroneous admission of other crimes evidence,

denying him a fair trial; (5) lack of a proper chain of evidence, denying him a fair

trial; (6) fifteen grounds of ineffective assistance of trial counsel; (7) a sentence

so excessive as to violate the Eighth Amendment; (8) sentencing enhancements in

violation of the Fourteenth Amendment; (9) erroneous refusal to grant motion for

mistrial, denying him a fair trial; (10) ineffective assistance of appellate counsel;

and (11) cumulative error, denying him a fair trial. Campbell v. Workman, No.

Civ-09-174-C, 2010 WL 1372540, at *1-2 (W.D. Okla. Jan. 28, 2010). In a

lengthy, thorough opinion, the federal magistrate judge recommended denying

relief on all grounds. The magistrate recommended denying on the merits

grounds one through seven and ten. Id. at *3-15, 18-29. The magistrate found

grounds eight, nine, and eleven to be procedurally barred. Id. at *16-18. The

district court adopted the magistrate’s report and recommendation and denied Mr.

Campbell’s petition. Campbell v. Workman, No. Civ-09-174-C, 2010 WL

1372538, at *1 (W.D. Okla. Mar. 31, 2010).

      In his COA application, Mr. Campbell reasserts all eleven grounds. COA

Br. at 3. For this court to issue a COA on the claims decided on the merits, Mr.

Campbell “must demonstrate that reasonable jurists would find the district court’s

assessment of the constitutional claims debatable or wrong.” Slack v. McDaniel,

                                          -2-
529 U.S. 473, 484 (2000). But for claims denied on procedural grounds, Mr.

Campbell must show “that jurists of reason would find it debatable whether the

petition states a valid claim of the denial of a constitutional right and . . . whether

the district court was correct in its procedural ruling.” Id. The magistrate judge’s

well reasoned report needs no repetition or elaboration. After reviewing the

record and applicable law, we DENY a COA substantially for the reasons set

forth in that report and the district court’s order and DISMISS the appeal.

                                         Entered for the Court


                                         Paul J. Kelly, Jr.
                                         Circuit Judge




                                          -3-